  Case 18-01035       Doc 38   Filed 12/16/20 Entered 12/16/20 16:53:44               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.: 18-01035
Rick H Hartke and Cathy A Hartke              )                (Jointly Administered)
                                              )                Chapter: 13
                                              )
                                                               Honorable Deborah L. Thorne
                                              )
                                              )
               Debtor(s)                      )

              ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b)

     THIS CAUSE COMING TO BE HEARD on the motion of Debtors to USE SELL OR LEASE
PROPERTY 363(b); the court being advised in the premises and due notice having been given;

  IT IS HEREBY ORDERED:

   1. That Debtor's Motion USE SELL OR LEASE PROPERTY 363(b) located at 3 Alton Rd.,
Prospect Heights, Il., 60070 is granted.
   2. The first mortgage lien held by Bank of America N.A., shall be paid in full at closing pursuant to a
proper payoff letter or, in the event of a short-sale, payoff will be subject to Bank of America N.A.,
mortgage short-sale approval.
  3.The second mortgage lien held by The Bank of New York Mellon, FKA the Bank of New York c/o
Bank of America., N.A., shall be paid in full at closing pursuant to a proper payoff letter or, in the event
of a short-sale, payoff will be subject to The Bank of New York Mellon, FKA the Bank of New York
c/o Bank of America., N.A., short-sale approval.
  4. Debtor will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.
  5. That the Debtor shall be paid the first $30,000 as their homestead exemption.
  6. That Any proceeds in excess of the Debtors homestead exemption shall be paid to the Chapter 13
Trustee to be applied to Debtor's plan base, in the event proceeds exceed the Debtors plan base, Debtor's
may pay off their plan base and retain all remaining proceeds.

                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: December 16, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
